Exhibit 10.8

 

GENERAL RELEASE AND RETIREMENT SEPARATION AGREEMENT

 

This General Release and Retirement Separation Agreement (“Retirement Separation
Agreement”) is entered into between Bart A. Brown, Jr. (“Brown”) and MAIN STREET
AND MAIN INCORPORATED (“Main Street”) (jointly referred to as “the parties”).

 

RECITALS

 

(A)                           Brown is an Arizona employee of Main Street.

 

(B)                             Brown’s employment with Main Street is formally
ending effective March 31st, 2004. His last day at work will be Wednesday,
March 31, 2004.

 

(C)                             Brown and Main Street have decided to amicably
resolve all matters between them concerning Brown’s employment and the
circumstances surrounding his retirement and the ending of his employment and
relationship with Main Street.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises set forth below in this
Retirement Separation Agreement, Brown and Main Street agree as follows:

 

1.                                       Notwithstanding the date of execution
of this Retirement Separation Agreement, the parties agree that it is their
intent that it shall not be effective until March 31, 2004, the date of Brown’s
retirement from Main Street, and that on March 31, 2004 it shall be in full
force and effect. In addition, the parties recognize that Brown shall continue
to be employed by Main Street through March 31, 2004. Pursuant to such
employment Brown shall be entitled to receive his current salary and related
fringe benefits from this date through March 31, 2004, his bonus for 2003 as
determined by the Compensation Committee of the Board of Directors and
reimbursement for expenses incurred for Main Street through March 31, 2004. In
consideration for a General Release given by Brown in this Retirement Separation
Agreement, Main Street will

 

--------------------------------------------------------------------------------


 

provide him, at the times specified, the following payments and benefits. Brown
acknowledges that he is not otherwise entitled to receive the following without
the signed execution of this Retirement Separation Agreement.

 

a.                                      Payment of one year annual base pay or
$300,000 as Retirement Separation Pay with applicable State and Federal taxes
withheld. This Retirement Separation pay will be paid in monthly installments of
$25,000 less applicable taxes commencing on the first day of April 2004 and
monthly thereafter on the first day of each succeeding month until this sum has
been paid in full. The sum called for hereunder shall be payable to Brown’s
estate in the event of his death or disability.

 

b.                                     Main Street will allow Brown to
participate in the existing Main Street programs, at his cost of the actual
premiums, for executive physicals healthcare benefits and life insurance.

 

c.                                      Main Street agrees to honor Brown’s
existing stock options reflected on Exhibit A attached hereto, but no additional
options shall be granted.

 

d.                                     Under a separate agreement, Main Street
is offering Brown, contemporaneously with the execution of the Retirement
Separation Agreement, a consulting contract (attached hereto as Exhibit B and
incorporated herein by reference) commencing on the date of this Retirement
Separation Agreement and through September 30, 2005.

 

e.                                      All accrued but unused vacation shall be
taken by Brown prior to March 31, 2004 or shall be waived.

 

2.                                       In consideration of the above mentioned
payment and benefits, Brown and his successors and assigns, release and
discharge Main Street and Main Street-sponsored employee benefits plans in which
Brown participates, and any of Main Street’s affiliates and/or subsidiary
entities (hereafter collectively referred to as “Main Street”) and all Main
Street’s past, present and future

 

2

--------------------------------------------------------------------------------


 

officers, directors, partners, agents, shareholders, trustees, lawyers, legal
representatives, employees, assigns, joint ventures, insurers,
predecessors-in-interest, successors-in-interest, and underwriters, any other
agents from any and all causes of action, judgments, liens, indebtedness, costs,
charges, damages, obligations, attorney’s fees, losses, claims, liabilities and
demands of whatever kind and character, known or unknown (“Claims”), which Brown
may now have or has ever had against Main Street, including without limitation,
all claims arising from or in any way connected with the employment of Brown by
Main Street or whether acting within or beyond the scope of their employment, or
based in tort, contract (express or implied) or any federal, state or local law,
statute or regulation.

 

3.                                       In consideration of the above mentioned
payment and benefits, Main Street and Main Street’s affiliates and subsidiaries,
and its successors and assigns, subsidiary entities (hereafter collectively
referred to as “Main Street”) and all Main Street’s past, present and future
officers, directors, partners, agents, shareholders, trustees, lawyers, legal
representatives, employees, assigns, joint ventures, insurers,
predecessors-in-interest, successors-in-interest, and underwriters, any other
agents release and discharge Brown from any and all causes of action, judgments,
liens, indebtedness, costs, charges, damages, obligations, attorney’s fees,
losses, claims, liabilities and demands of whatever kind and character,
(“Claims”), which Main Street may now have or have ever had against Brown,
including without limitation, all claims arising from or in any way connected
with the employment of Brown by Main Street or whether acting within or beyond
the scope of his employment, or based in tort, contract (express or implied) or
any federal, state or local law, statute or regulation.

 

4.                                       Brown’s release of Claims includes, but
is not limited to, any Claims arising under Title VII of the Civil Rights Act of
1964, as amended. 42 U.S.C. § 2000(e), et seq: the Civil Rights act of 1966, as
amended, 42 U.S.C. § 1981, et seq: the Age Discrimination in Employment Act,

 

3

--------------------------------------------------------------------------------


 

as amended, 29 U.S.C. Section 623, et seq;: the Older Workers’ Benefit
Protection Act, 29 U.S.C. Section 626(f): the Americans with Disabilities Act of
1990, 42 U. S. C. § 12101 et seq: the Fair Labor Standards Act of 1939, as
amended 29 U.S.C. § 201, et seq; the Family Medical Leave Act of 1993, 29 U.S.C.
§ 2601, et seq: the Rehabilitation Act of 1973, as amended, 29 U.S. C. § 701 et
seq: the Employee Retirement Income Security Act of 1974 29 U.S.C. § 1001. et
seq: the National Labor Relations Act, as amended, 29 U.S.C. § 151. et seq.:
relating to wages, hours or working conditions, and any Claim based on contract,
quasi-contract, implied contract, tort, wrongful or constructive discharge,
breach of the covenant of good faith and fair dealing, defamation, immigration
issues, infliction of emotional distress, assault, battery, discrimination on
any basis prohibited by statute or public policy, negligence, or any
interference with business opportunity or with contract. The parties intend that
this paragraph be construed as broadly as possible.

 

5.                                     A.                                  
Brown represents that he presently has no Claims of any kind against Main Street
arising out of or relating to his employment or termination of that employment
that are presently pending before any state, federal or other court, or local,
state of federal agency or other professional entity. If arguendo any such
Claims are pending, Brown agrees to dismiss and withdraw the same with
prejudice. Brown further represents that Brown will not pursue, initiate or
cause to be instituted any Claim before any state, federal or other court, or
local, state of federal agency or other governmental entity arising out of or
related to the Brown’s employment or termination of that employment with Main
Street.

 

B.                                    Main Street represents that it presently
has no Claims of any kind against Brown arising out of or relating to his
employment or termination of that employment that are presently pending before
any state, federal or other court, or local, state of federal agency or other
professional entity. If arguendo any such Claims are pending, Main Street agrees
to dismiss and withdraw the same with prejudice. Main Street further represents
that Main Street will not

 

4

--------------------------------------------------------------------------------


 

pursue, initiate or cause to be instituted any Claim before any state, federal
or other court, or local, state of federal agency or other governmental entity
arising out of or related to the Brown’s employment or termination of that
employment with Main Street.

 

6.                                       This Retirement Separation Agreement
extends to all Claims of every nature and kind by Brown against Main Street and
or by Main Street against Main whether known or unknown, suspected or
unsuspected, past or present, and whether or not they arise out of or are
attributable to the circumstances of Brown’s employment or termination of that
employment with Main Street.

 

7.                                       The parties acknowledge that while
Brown was employed as Main Street’s CEO, he was entitled to certain indemnities
and indemnifications as called for in Main Street’s constituent documents and
that nothing contained herein shall in any way be construed to affect, diminish
or eliminate any such indemnities or indemnifications and such rights remain in
full force and effect.

 

8.                                       Brown shall assist Main Street, upon
request, in any matter in which Brown was involved while employed with the
Company, which includes, but is not limited to, the situations he encountered as
CEO and director of Main Street. Such assistance shall be without charge to Main
Street if it can be provided by telephone and without inconvenience to him. If
Brown receives any legal documents, such as a subpoena, which are related to his
employment at Main Street, Brown agrees to contact Main Street’s legal
department immediately upon receipt.

 

9.                                       Brown agrees to return to Main Street
on or before March 31, 2004, all property and documents of Main Street that are
in Brown’s possession or control.

 

10.                                 Brown represents and warrants that he has
not assigned or transferred, or purported to have assigned or transferred, to
any firm, corporation, entity or person, any Claim released in this Retirement
Separation Agreement.

 

5

--------------------------------------------------------------------------------


 

11.                                 This payment Brown receives under this
Retirement Separation Agreement constitutes the sole consideration due Brown
under this Retirement Separation Agreement, and includes any and all costs and
attorneys’ fees which Brown could seek from Main Street.  The parties agree that
no additional amount shall be due from Main Street to Brown for earned and
unused vacation, overtime, bonus or any other reason.

 

12.                                 A.                                   Brown
acknowledges that the factual circumstances under which he signed this
Retirement Separation Agreement may later prove to be different than now known
or believed. Brown accepts and assumes this risk and agrees that this Retirement
Separation Agreement shall remain effective in all aspects and not be subject to
termination or rescission by reason of any later discovered facts.

 

B.                                  Main Street acknowledges that the factual
circumstances under which it signed this Retirement Separation Agreement may
later prove to be different than now known or believed. Main Street accepts and
assumes this risk and agrees that this Retirement Separation Agreement shall
remain effective in all aspects and not be subject to termination or rescission
by reason of any later discovered facts.

 

13.                                 If any provision of this Retirement
Separation Agreement is determined to be invalid or unenforceable, all of the
other provisions shall remain valid and enforceable notwithstanding, unless the
provision found to be unenforceable is of such material effect that this
Retirement Separation Agreement cannot be performed in accordance with the
intent of the parties in its absence.

 

14.                                 The terms and conditions contained herein
and in Exhibit A constitute the entire agreement between the parties and
supersede all previous communications, either oral or written, between the
parties with respect to the subject matter, and no agreement or understanding
varying or extending the terms shall be binding upon either party unless in
writing signed by or on behalf of such party.

 

6

--------------------------------------------------------------------------------


 

15.                                 No promise, inducement or agreement other
than those expressed in this Retirement Separation Agreement and its Exhibit A
have been made by either party. This Retirement Separation Agreement constitutes
a single integrated contract and expresses the parties’ entire agreement with
the exception of a consulting agreement previously referred to as Exhibit A.
There are no other agreements, written or oral, expressed or implied, between
the parties concerning the subject matter of this Retirement Separation
Agreement.

 

16.                                 This Retirement Separation Agreement can be
amended, modified or terminated only by a writing signed by both Brown and an
authorized agent of Main Street.

 

17.                                 Each party has had a full and complete
opportunity to review this Retirement Separation Agreement and, if desired, each
party has received independent legal advice from an attorney or has had ample
opportunity to seek such advice as to the meaning and advisability of signing
this Retirement Separation Agreement. Accordingly, the parties agree that the
common law principles of construing ambiguities against the drafter shall have
no application to this Retirement Separation Agreement.

 

18.                                 Brown represents that he is in good health
and fully competent to manage his business affairs, and understands all of this
Retirement Separation Agreement’s contents.

 

19.                                 This Retirement Separation Agreement shall
be subject to and governed by the laws of the State of Arizona. Both parties
consent to the jurisdiction of Arizona courts.

 

20.                                 BROWN  HAS  CAREFULLY  READ  THIS
 RETIREMENT  SEPARATION AGREEMENT, HAS HAD THE OPPORTUNITY TO FULLY DISCUSS THIS
AGREEMENT WITH AN ATTORNEY OR OTHER ADVISOR, HAS HAD AMPLE TIME TO REFLECT UPON
AND CONSIDER ITS CONSEQUENCES, FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT,
AND IS SIGNING THIS AGREEMENT VOLUNTARILY.

 

BROWN ACKNOWLEDGES THAT HE HAS BEEN GIVEN THE OPPORTUNITY TO CONSIDER THIS
AGREEMENT FOR A PERIOD OF UP TO TWENTY-ONE (21) DAYS BEFORE SIGNING IT. IN
ADDITION, BOTH BROWN AND MAIN STREET AGREE

 

7

--------------------------------------------------------------------------------


 

AND ACKNOWLEDGE THAT BROWN HAS THE RIGHT TO REVOKE THIS AGREEMENT WITHIN SEVEN
(7) DAYS OF ITS EXECUTION OR THAT THIS AGREEMENT IS NOT EFFECTIVE OR ENFORCEABLE
UNTIL THAT REVOCATION PERIOD HAS EXPIRED. SUCH REVOCATION IS TO BE IN WRITING
AND DELIVERED TO MAIN STREET WITHIN THE SEVEN (7) DAY PERIOD TO THE PERSON
DESIGNATED IN THE LETTER WHICH IS ATTACHED HERETO AND BY REFERENCE INCORPORATED
HEREIN.

 

 

AGREED AND ACCEPTED:

 

 

Dated: November 19, 2003

/s/ Bart A. Brown Jr.

 

 

Bart A. Brown Jr.

 

 

 

 

Dated: November 19, 2003

MAIN STREET AND MAIN

 

 

 

 

 

 

 

By:

 

/s/ John F. Antioco

 

 

 

John F. Antioco

 

 

Chairman of the Board

 

8

--------------------------------------------------------------------------------